Exhibit FIRST AMENDMENT TO EMPLOYMENT AGREEMENT THIS FIRST AMENDMENT TO EMPLOYMENT AGREEMENT (this “Amendment”) is made and entered into effective as of July 1, 2008 (the “Amendment Date”) by and between LiveDeal, Inc., a Nevada corporation (the “Company”) and Mike Edelhart (“Executive”). RECITALS A.The Company and Executive are parties to that certain Employment Agreement dated as of June 1, 2008 (the “Employment Agreement”), which set forth the terms of Executive’s employment as interim Chief Executive Officer of the Company. B.The Company and Executive desire to amend the Employment Agreement to extend the term of Executive’s appointment as interim Chief Executive Officer of the Company, and to modify certain other provisions of the Employment Agreement, as described in this Amendment. In consideration of the mutual promises, covenants and agreements herein contained, intending to be legally bound, the parties agree as follows: 1.
